1. The evidence, though slight, was sufficient to support the verdict.
2. The presumption was that the tickets, which the jury had the right to find were lottery tickets recently in use, belonged to the husband; but the conduct of the wife, the defendant, in getting the tickets and trying to conceal or destroy them, in connection with her incriminating statement, or words which may be construed as such, was sufficient to connect the defendant with the offense charged and to overcome such presumption.
3. All the facts and circumstances in connection with the case, together with the manner in which the evidence showed the number game was operated, were sufficient to admit the tickets, though not dated, in evidence for the jury to consider along with all the other evidence.
4. In the absence of a timely written request, there was no error in the failure of the court, after charging generally the statute (Code, § 26-6502) covering lottery, to fail to go further and charge that it was necessary to prove a consideration, a chance, and a prize, as the three necessary elements to constitute the offense of lottery. *Page 335 
5. There is not sufficient merit in any of the assignments of error to demand a reversal.
                         DECIDED FEBRUARY 7, 1941.
The evidence was sufficient to show what constituted a lottery known as a number game, such as that being operated, as was indicated by the tickets, and was sufficient to indicate such recent use as would prevent the bar of the statute as to the offense of lottery. Connecting the defendant with these tickets were the facts that when the officers went to her home and while in the house the defendant went to a bed and secured the tickets from concealment and attempted to destroy them, and admitted to the officers, when asked whether the house was hers, that her husband had started paying for it and she was attempting to finish paying for it, together with the further facts that at the moment she was then in control of the house and of the tickets and was attempting to destroy the tickets.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.